 

EXHIBIT 10.16

 

Dana Holding Corporation
Restricted STOCK UNIT AWARD AGREEMENT

 

1.          The Award and the Plan. As of the Award Date set forth in the Award
Notification preceding or accompanying this Restricted Stock Unit Award
Agreement (the “Agreement”), Dana Holding Corporation (together with its
successors, “Dana”) grants to you the number of restricted stock units set forth
in such Award Notification (“RSUs”). Certain terms used in this Agreement are
defined in Section 24 below. Any undefined terms in this Agreement appearing as
defined terms will have the same meaning as they do in the Dana Holding
Corporation 2012 Omnibus Incentive Plan, as amended and/or restated from time to
time (the “Plan”). Dana will provide a copy of the Plan to you upon request.

 

2.          Payment of RSUs. The RSUs covered by this Agreement will become
payable to you if they become nonforfeitable in accordance with Sections 3, 4,
or 5 below.

 

3.          Vesting of RSUs. Subject to the terms and conditions of Sections 4,
5 and 6 below, your right to receive one hundred percent (100%) of the shares of
Common Stock or cash subject to the RSUs will become nonforfeitable on the
anniversary of the Award Date set forth in your Award Notification (the “Vesting
Date”) if you remain continuously employed by Dana or any of its Subsidiaries
until such time. Notwithstanding the foregoing, to the extent it would not cause
imposition of a tax under Section 409A of the Code, Dana may accelerate the
vesting of the RSUs at any time in part or in full.

 

4.          Effect of Change in Control. In the event a Change in Control occurs
prior to the RSUs becoming nonforfeitable as provided in Section 3 above and
while you are an employee of Dana or any Subsidiary, the RSUs covered by this
Agreement will become nonforfeitable and payable to you. However, if the Change
in Control does not constitute a “change in control” for purposes of Section
409A(a)(2)(A)(v) of the Code, then issuance of the Common Shares underlying the
RSUs (or payment of any other form of consideration into which the Common Shares
underlying the RSUs may have been converted in connection with the Change in
Control) will be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to you on the earlier of (a) your “separation from
service” with Dana and its Subsidiaries (determined in accordance with Section
409A(a)(2)(A)(i) of the Code) (or, if you are a “specified employee” as
determined pursuant to procedures adopted by Dana in compliance with Section
409A of the Code, the date of issuance or payment will be the first day of the
seventh month after the date of your separation from service with Dana and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code), (b)
the Vesting Date, or (c) your death.

 

5.          Effect of Termination Due to Death, Disability, Normal Retirement or
Termination without Cause. Notwithstanding Section 3 above, if your employment
with Dana or any Subsidiary is terminated by reason of death or Disability, by
Dana or the Subsidiary without Cause or by you upon Normal Retirement, a
prorated portion of the RSUs covered by this Agreement will become
nonforfeitable, based on the number of full months you were employed during the
performance period set forth in your Award Notification ending on the Vesting
Date. Any such RSUs awarded will become payable after the Vesting Date at the
same time when eligible employees receive their RSUs. If the event triggering
the right to payment under this Agreement is the your Normal Retirement or
termination without Cause and you are a “specified employee” as determined
pursuant to procedures adopted by Dana in compliance with Section 409A of the
Code, then to the extent necessary to comply with the provisions of Section 409A
of the Code, the date of issuance will be the first day of the seventh month
after the date of your separation from service with Dana or any of its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code.

 

 

 

 

6.          Other Employment Terminations. In the event that your employment
with Dana or a Subsidiary terminates in a manner other than any specified in
Sections 4 or 5 above, you will forfeit any RSUs that have not become
nonforfeitable by you at the time of such termination.

 

7.          Form and Time of Payment of RSUs. Except as otherwise provided for
in Section 10, payment for the RSUs will be made in form of shares of Common
Stock or cash, at the discretion of Dana, at the time they become nonforfeitable
or otherwise become payable in accordance with Sections 3, 4 or 5 above. To the
extent that Dana is required to withhold any federal, state, local or foreign
taxes in connection with the delivery of shares of Common Stock to you or any
other person under this Agreement, and the amounts available to Dana for such
withholding are insufficient, it will be a condition to the receipt of such
delivery that you will pay such taxes or make arrangements that are satisfactory
to Dana for payment thereof. You may elect to have the number of shares of
Common Stock to be delivered to you or such other person reduced (based on the
Market Value Per Share as of the date the RSUs become payable) to provide for
the taxes required to be withheld, with any fractional shares that would
otherwise be delivered being rounded up to the next nearest whole share. In no
event, however, will the Market Value Per Share of the shares of Common Stock to
be withheld pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.

 

8.          Payment of Dividend Equivalents. From and after the Award Date and
until the earlier of (a) the time when the RSUs become nonforfeitable and
payable in accordance with Sections 3, 4, or 5 above or (b) the time when your
right to receive shares of Common Stock upon payment of RSUs is forfeited in
accordance with Section 6 above, on the date that Dana pays a cash dividend (if
any) to holders of shares of Common Stock generally, you will be entitled to a
number of additional RSUs (rounded down to the nearest whole number) determined
by dividing (i) the product of (A) the dollar amount of the cash dividend paid
per share of Common Stock on such date and (B) the total number of RSUs
(including RSUs attributable to prior dividend equivalents) previously credited
to you as of such date, by (ii) the Market Value Per Share on such date. Such
dividend equivalents (if any) will be subject to the same terms and conditions
and will be settled or forfeited in the same manner and at the same time as the
RSUs to which the dividend equivalents were credited.

 

9.          RSUs Nontransferable. Neither the RSUs granted hereby nor any
interest therein or in the shares of Common Stock related thereto will be
transferable or assignable other than by will or the laws of descent and
distribution prior to payment.

 

10.         Adjustments. Dana will make any adjustments in the number of RSUs or
other securities covered by this Agreement that Dana may determine to be
equitably required to prevent any dilution or expansion of your rights under
this Agreement that otherwise would result from any (a) stock dividend, stock
split, reverse stock split, combination of shares, recapitalization or other
change in the capital structure of Dana, (b) merger, consolidation, spin-off,
split-off, spin-out, split-up, separation, reorganization, partial or complete
liquidation involving Dana or other distribution of assets, issuance of rights
or warrants to purchase securities of Dana, or (c) other transaction or event
having an effect similar to any of those referred to in Sections 10(a) or 10(b).
Furthermore, in the event that any transaction or event described or referred to
in the immediately preceding sentence will occur, Dana may provide in
substitution of any or all of your rights under this Agreement such alternative
consideration as Dana may determine in good faith to be equitable under the
circumstances.

 

11.         Compliance with Section 409A of the Code. To the extent applicable,
it is intended that this Agreement and the Plan be exempt from or comply with
the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to you. This Agreement
and the Plan will be administered in a manner consistent with this intent.

 

2

 

 

12.         Right to Terminate Employment. Nothing contained in this Agreement
will confer upon you any right with respect to continuance of employment by Dana
or any Subsidiary, nor limit or affect in any manner the right of Dana or any
Subsidiary to terminate the employment or adjust your compensation.

 

13.         Information. Information about you and your participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by Dana and its Subsidiaries and
by third party administrators whether such persons are located within your
country or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your participation in the Plan in
any one or more of the ways referred to above.

 

14.         Relation to Other Benefits. Any economic or other benefit to you
under this Agreement or the Plan will not be taken into account or considered as
salary or compensation in determining any benefits to which you may be entitled
under any profit-sharing, retirement or other benefit or compensation plan
maintained by Dana or any Subsidiary, except to the extent otherwise expressly
provided under any such plan, and will not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of Dana or a Subsidiary, except to the extent otherwise
expressly provided under any such plan.

 

15.         Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. The Board (or a committee
of the Board) will, except as expressly provided otherwise herein, have the
right to determine any questions which arise in connection with the grant of the
RSUs. By your acceptance of the award under this Agreement, you acknowledge
receipt of a copy of the Prospectus for the Plan and your agreement to the terms
and conditions of the Plan and this Agreement.

 

16.         Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect your rights
under this Agreement without your consent (provided, however, that your consent
will not be required to an amendment that is deemed necessary by Dana to ensure
exemption from or compliance with Section 409A of the Code).

 

17.         Severability. If any provision of this Agreement or the application
of any provision in this Agreement to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

 

18.         Compliance with Law. Notwithstanding any other provision of this
Agreement, the RSUs covered by this Agreement will not be paid if the payment
thereof would result in violation of any applicable federal or state securities
law.

 

19.         Successors and Assigns. Without limiting Section 9 above, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of Dana.

 

20.         Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.

 

3

 

 

21.         Failure to Enforce Not a Waiver. The failure of Dana to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

22.         No Shareholder Rights Prior to Issuance of Shares. You will have no
rights as a shareholder unless and until shares of Company Stock are issued
pursuant to the terms of this Agreement.

 

23.         Detrimental Activity.

 

(a)          If the Board or a committee thereof determines that you engaged in
any Detrimental Activity, then, promptly upon receiving notice of the Board’s
finding, you shall: (i) forfeit all rights under this Agreement to the extent it
remains outstanding; (ii) return to Dana all shares of Common Stock acquired
pursuant to this Agreement to the extent then still held by or for you; (iii)
with respect to any shares of Common Stock acquired pursuant to this Agreement
that are no longer held by or for you, pay to Dana the Market Value Per Share of
such shares of Common Stock on the date acquired.

 

(b)          To the extent that such shares are not returned to or amounts are
not paid to Dana, Dana may seek other remedies, including without limitation a
set off of the amounts so payable to it against any amounts that may be owing
from time to time by Dana or a Subsidiary to you for any reason, including
without limitation wages, deferred compensation or vacation pay.

 

24.         Certain Defined Terms. For purposes of this Agreement:

 

“Cause” shall mean (i) the intentional engagement in any acts or omissions
constituting dishonesty, breach of a fiduciary obligation, wrongdoing or
misfeasance, in each case, in connection with your duties or otherwise during
the course of your employment with Dana or any Subsidiary; (ii) the commission
of a felony or the indictment for any felony, including, but not limited to, any
felony involving fraud, embezzlement, moral turpitude or theft; (iii) the
intentional and wrongful damaging of property, contractual interests or business
relationships of Dana or any Subsidiary; (iv) the intentional and wrongful
disclosure of secret processes or confidential information of Dana or any
Subsidiary in violation of an agreement with or a policy of Dana or a
Subsidiary; (v) the continued failure to substantially perform your duties for
Dana or a Subsidiary; (vi) current alcohol or prescription drug abuse affecting
work performance; (vii) current illegal use of drugs; or (viii) any intentional
conduct contrary to announced policies or practices of Dana or any Subsidiary
(including, but not limited to, those contained in Dana’s Code of Conduct).

 

4

 

 

“Detrimental Activity” shall mean: (i) engaging in any activity of competition
or solicitation prohibited by any noncompete or nonsolicitation agreement
between you and Dana or a Subsidiary; (ii) the disclosure to anyone outside Dana
or a Subsidiary, or the use in other than Dana’s or a Subsidiary’s business, (A)
without prior written authorization from Dana, of any confidential, proprietary
or trade secret information or material relating to the business of Dana or its
Subsidiaries and acquired by you during your employment or other service with
Dana or any of its Subsidiaries, or (B) in violation of any covenant not to
disclose set forth in any agreement between you and Dana or a Subsidiary; (iii)
the (A) unreasonable failure or refusal to disclose promptly and to assign to
Dana or a Subsidiary upon request all right, title and interest in any invention
or idea, patentable or not, made or conceived by you during your service with
Dana or any of its Subsidiaries and relating in any manner to the actual or
anticipated business, research or development work of Dana or any Subsidiary or
the failure or refusal to do anything reasonably necessary to enable Dana or any
Subsidiary to secure a patent where appropriate in the United States or in other
countries, or (B) violation of any development and inventions provision set
forth in any agreement between you and Dana or a Subsidiary; (iv) activity
during your employment by Dana or a Subsidiary that could form the basis of your
termination for Cause; or (v) if you are or were an officer of Dana, activity
that the Board determines entitles Dana to seek recovery from an officer under
any policy promulgated by the Board as in effect on the date hereof.

 

“Disability” shall mean a termination of employment under circumstances that
would make you eligible to receive benefits under Dana’s long-term disability
plan, as it may be in effect from time to time, or any successor plan, program,
agreement or arrangement.

 

“Normal Retirement” shall mean termination of employment (other than termination
for Cause or due to death or Disability) at or after age 60 with at least 10
years of service with Dana or a Subsidiary or at or after age 65.

 

5

 

 

